Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus Acquires Bakken and Marcellus assets and sells Kirby Oil Sands lease and other non-core assets CALGARY, Sept. 21 /CNW/ - Enerplus Resources Fund ("Enerplus") (TSX - ERF.un, NYSE - ERF) is pleased to announce the execution of a series of acquisitions and divestments in support of our strategy to reposition our portfolio and improve the focus and profitability of Enerplus. Over the past 18 months, Enerplus has added approximately 450,000 net acres of highly prospective land in both Canada and the U.S. creating new growth areas that are expected to add production and reserves in the years ahead. "We have made tremendous progress on our strategy this year", says Gordon J. Kerr, President & Chief Executive Officer of Enerplus. "We have invested over $1.3 billion in two of the best resource plays in North America - the Bakken light crude oil play and the Marcellus shale gas play - expanding our portfolio and significantly improving the future growth prospects of Enerplus.
